Case: 0:18-cv-00068-HRW-EBA Doc #: 50 Filed: 08/24/20 Page: 1 of 2 - Page ID#: 453




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                      AT ASHLAND


 Civil Action 18-68-HRW


 WADE POE,                                                                      PLAINTIFF,

 v.                                            ORDER


 UNITED STATES OF AMERICA,                                                     DEFENDANT.



         Wade Poe (“Poe”) is currently incarcerated at the Federal Correctional Institution

 (“FCI”) – Seagoville in Seagoville, Texas. Poe filed this civil action, pro se, pursuant to the

 Federal Tort Claims Act (“FTCA”), alleging medical malpractice. [Docket No. 1].

        After a preliminary review per 28 U.S.C. §§ 1915(e)(2), 1915A, the Court ordered that

 the United States Marshal Service (USMS) serve the United States with a copy of the complaint

 and a summons. [Docket No. 6].

        Thereafter, the United States moved to dismiss Poe’s complaint, or alternatively, moved

 for summary judgment. [Docket No. 14]. The Court overruled the motion, finding it premature

 as neither party had been afforded the opportunity to conduct discovery. [Docket No. 18]. The

 Court also found that Poe’s claims were not actually claims of medical malpractice, but instead

 claims of negligence against staff at Poe’s prison facility, while under their medical care. Id.

         This matter was referred to Magistrate Judge Edward B. Atkins for all pretrial

 proceedings, including the considering of dispositive motions. Id.
Case: 0:18-cv-00068-HRW-EBA Doc #: 50 Filed: 08/24/20 Page: 2 of 2 - Page ID#: 454




        The United States, again, moved for summary judgment [Docket No. 37]. Poe responded,

 thrice. [Docket Nos. 43, 44, & 46]. The United States filed a reply. [Docket No. 45].

        Judge Atkins recommends that United States’ motion be granted, and that Poe’s claims

 be dismissed with prejudice. [Docket No. 48].

        Poe has filed objections. Poe devotes most of his objection to reiterating arguments

 presented to, and rejected by, the Magistrate. The Court having reviewed the objections, as well

 as the record, finds nothing therein which would contradict or call into question the detailed

 findings of the Magistrate. Thus, the Court shall adopt the report and recommendation as and

 for its own opinion.

        Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge's report and

 recommendation [Docket No. 49] is hereby, APPROVED and ADOPTED as for the opinion of

 the Court.

        IT IS FURTHER ORDERED that the United States’ Motion for Summary Judgment

 [Docket No. 37] be SUSTAINED and that this matter be DISMIUSSED WITH

 PREJUDUICE.

        This 24th day of August 2020.
